CLEMENS, Senior Judge.
The trial court dissolved the parties’ marriage in the wife’s favor and the husband appeals. He contends the court decreed only a mere conclusion the marriage was irretrievably broken, and erred in failing to make a specific finding of the statutory ground, § 452.320 2.(l)(b).
The two cases cited by defendant do not support his claimed error. In re Marriage of Capstick, 547 S.W.2d 522[4] (Mo.App.1977), the petitioner had no evidence of grounds under the cited statute. And in Rojas v. Rojas, 595 S.W.2d 729[4] (Mo.App.1980), the parties conceded their marriage was irretrievably broken. Neither case is in point. Under the cited subsection the wife had to satisfy the court the husband so behaved that she could not be expected to live with him. This she did.
We note the statute’s dual requirements: First, the court must make a finding as to *41whether the marriage is irretrievably broken. Second, the petitioner must have satisfied the court she cannot be expected to live with respondent. The statute requires only one finding by the court.
Here, on evidence now unchallenged the court decreed “that there is no reasonable likelihood that the marriage between the parties can be preserved, and, therefore, this marriage is irretrievably broken”.
Where one party denies a marriage is so broken, the other party must satisfy the court of one of the five statutory factors. The wife did this. Compare In re Marriage of Dillon, 559 S.W.2d 81[1] (Mo.App.1977). But the statute requires only that the court make a finding the marriage is irretrievably broken. “No express findings of the facts upon which that conclusion is based is required.” Nichols v. Nichols, 538 S.W.2d 727[2] (Mo.App.1976).
We hold that after hearing the evidence here the court was required to, and did, make a finding of irretrievable breakdown. The court was not required, as the husband contends, to make express findings of facts upon which the court reached its conclusion.
Decree affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.